COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-16-00405-CV
Style:                   In re Maxine Adams and Cecil Adams, Relators
Date motion filed*:      February 6, 2017
Type of motion:          Amended Request for Adams Enbanc Motion for Reconsideration
                         and Emergency Notice of Intent to File Writ of Mandamus to the
                         Supreme Court of Texas
Party filing motion:     Pro Se Relators Cecil and Maxine Adams
Document to be filed:    Amended En Banc Motion for Reconsideration

Is appeal accelerated?      Yes (original proceeding).

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because relators’ amended request was filed beyond the 15-day period allowed for
       such motions to amend to be filed as a matter of right, but before the original motion
       was decided, this motion is construed as a motion seeking leave of court to amend the
       original en banc motion. See TEX. R. APP. P. 49.6, 49.7. However, because relators
       raise mainly new issues in their motion and do not identify either of the two en banc
       reconsideration criteria, their motion seeking leave to amend is DENIED. See id.
       41.2(c), 49.6; cf. Wentworth v. Meyer, 839 S.W.2d 766, 778 (Tex. 1992) (orig.
       proceeding) (Cornyn, J., concurring) (“A motion for rehearing does not afford a litigant
       an opportunity to raise new issues, especially after the case has been briefed, argued,
       and decided on other grounds.”) (emphasis in original).

Judge’s signature: /s/ Evelyn V. Keyes_
                    Acting individually

Date: February 23, 2017




November 7, 2008 Revision